        Case 4:20-cv-01778 Document 38 Filed on 08/06/20 in TXSD Page 1 of 25
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                    August 06, 2020
                               IN THE UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

YELLOWSTONE LANDSCAPE,                                  §
            Plaintiff,                                  §
                                                        §
v.                                                      §     CIVIL ACTION NO. 4:20-1778
                                                        §
JESUS “TONY” FUENTES,                                   §
              Defendant.                                §

                                            MEMORANDUM AND ORDER

            Before the Court in this lawsuit to enforce restrictive covenants is Plaintiff

Yellowstone Landscape’s (“Plaintiff’s”) Request for Preliminary Injunction

(“Motion”) [Doc. # 27].                        Defendant Jesus “Tony” Fuentes (“Defendant”)

responded. 1 The Court held an evidentiary hearing by video on August 3, 2020 2 and

the Motion is ripe for decision. Based on the parties’ briefing, the evidence of

record, and relevant legal authorities, the Court denies Plaintiff’s Motion.

I.          BACKGROUND

            Plaintiff is a commercial landscape company that designs, installs, and

maintains landscaping for commercial and public entities. 3 Harris County Flood



1
            Defendant’s Preliminary Injunction Brief [Doc. # 28].
2
            See August 3, 2020 Minute Entry Order [Doc. # 35].
3
            Plaintiff’s Verified Original Complaint and Application for Temporary Restraining
            Order, Preliminary Injunction, and Permanent Injunction (“Complaint”) ¶ 6.

P:\ORDERS\1-2020\1778.PI.docx 200806.1718
        Case 4:20-cv-01778 Document 38 Filed on 08/06/20 in TXSD Page 2 of 25




Control District (“HCFC”) is one of Plaintiff’s largest customers in the Houston

area. 4 In Fall 2019, several of HCFC’s contracts for the mowing and maintenance

of flood control channels in Houston (“wide area mowing”) were re-bid. 5 Plaintiff

had the existing contract for the wide area mowing of a flood control channel in

Central Northwest Harris County (the “Central NW Contract”). 6

            Defendant at that time was an “Account Manager” employed by Plaintiff. He

was the supervisor responsible for overseeing Plaintiff’s work performed under the

Central NW Contract. 7 Defendant interacted with the HCFC inspector responsible

for the Central NW Contract to ensure the work was being performed in compliance

with the contract’s specifications. Defendant was also responsible for tracking the

progress of work on the Central NW Contract to ensure the work was performed on

time and within budget. 8 Defendant was not involved in preparing or submitting




4
            Id. ¶ 10.
5
            See Harris County Purchasing Agent Bid Tabulations [Doc. # 31-1].
6
            Id. at 15-16.
7
            Complaint ¶ 10, Defendant Jesus “Tony” Fuentes’s Answer to Plaintiff’s Verified
            Original Complaint and Application for Temporary Restraining Order, Preliminary
            Injunction, and Permanent Injunction (“Answer”) ¶ 1.10; July 30, 2020 Deposition
            of Jonathan Edwards [Doc. # 29] (“Edwards Dep.”) at 30:2-9.
8
            See Edwards Dep. at 15:22-16:7.

                                                2
P:\ORDERS\1-2020\1778.PI.docx 200806.1718
        Case 4:20-cv-01778 Document 38 Filed on 08/06/20 in TXSD Page 3 of 25




bids for the Central NW Contract or any of Plaintiff’s other wide area mowing

contracts. 9

            During the re-bidding process, Plaintiff and two other companies submitted

bids for the Central NW Contract. 10              Ferrovial Services (“Ferrovial”), one of

Plaintiff’s competitors and a new entrant in the Houston region wide area mowing

market, submitted the lowest bid and won the contract. 11 Plaintiff’s bid for the

Central NW Contract was the highest — over $100,000 more than Ferrovial’s bid. 12

In that round of bidding, Ferrovial also won a second contract for the wide area

mowing of a flood control channel in Northwest Harris County (the “Northwest

Contract”). 13 The Northwest Contract was previously held by P Ville, another



9
            Defendant testified at the August 3, 2020 evidentiary hearing that he assisted in the
            preparation of a bid for a tree trimming contract for Texas Department of
            Transportation. There is no evidence he otherwise was involved in preparing or
            submitting bids for Plaintiff.
10
            Harris County Purchasing Agent Bid Tabulations, Central Northwest Region
            [Doc. # 31-1] at 15-16.
11
            Id.; see also Edwards Dep. at 9:18-24.
12
            Harris County Purchasing Agent Bid Tabulations, Central Northwest Region
            [Doc. # 31-1] at 15-16.
13
            Id. at 19-20; see also Edwards Dep. at 9:25-10:1. The evidence reveals that three
            HCFC wide area mowing contracts were up for bid in Fall 2019 (Central NW,
            Northwest, and Northeast). See Harris County Purchasing Agent Bid Tabulations,
            Central Northwest Region [Doc. # 31-1] at 15-20. Yellowstone did not bid on the
            NW Contract. Id. at 19-20. Yellowstone bid on the Northeast Contract and was the
            highest of three bidders. Id. at 17-18.

                                                  3
P:\ORDERS\1-2020\1778.PI.docx 200806.1718
        Case 4:20-cv-01778 Document 38 Filed on 08/06/20 in TXSD Page 4 of 25




landscaping company. 14 The Central NW Contract and the Northwest Contract are

the only two contracts Ferrovial has in Houston, and HCFC is Ferrovial’s only

Houston area customer. 15

            In March 2020, Defendant, while an Account Manager for Plaintiff,

interviewed with Ferrovial for a position as a Superintendent. 16 During the interview

process, Defendant and Ferrovial only revealed general information to each other:

Ferrovial told Defendant that the Superintendent would be responsible for

overseeing the wide area mowing of flood control channels, but did not name the

customer (HCFC) or the specific contract (the Northwest Contract). 17 Defendant

told Ferrovial that he worked for Yellowstone and performed work on flood control

channels for HCFC, but did not name the contract he was working on. 18 Ferrovial

offered Defendant the Superintendent position because he had experience mowing

flood control channels, which are generally sloped, filled with tall grass, difficult to

mow, and considered a type of “specialty mowing.” 19



14
            Edwards Dep. at 9:25-10:1.
15
            Id. at 8:16-9:17.
16
            Id. at 16:18-24; 24:5-25:16.
17
            Id. at 18:8-21.
18
            Id. at 18:8-19:10; 25:20-27:5.
19
            Id. at 20:13-21:23.

                                             4
P:\ORDERS\1-2020\1778.PI.docx 200806.1718
        Case 4:20-cv-01778 Document 38 Filed on 08/06/20 in TXSD Page 5 of 25




            It was only after Ferrovial offered Defendant the Superintendent position that

Defendant learned he would be responsible for the Northwest Contract and Ferrovial

learned that Defendant had previously been responsible for the Central NW

Contract. 20 Defendant accepted the position because it paid more than he made with

Plaintiff, but had fewer responsibilities. 21

            Defendant did not tell Plaintiff he was going to work for Ferrovial when he

resigned from his job with Plaintiff. 22 Instead, Defendant falsely stated he was

leaving to start his own tree trimming business. 23 Defendant lied to Plaintiff because

he was concerned that Plaintiff would try to enforce an agreement he had signed in

February 2018, Confidentiality, Non-Solicitation, and Prohibition on Service

Agreement (the “Agreement”). 24

            In relevant part, the Agreement prohibited Defendant from (1) possessing or

using Plaintiff’s confidential information without authorization; (2) soliciting any

customers and active potential customers served by the branch of Plaintiff where

Defendant worked for 18 months following Defendant’s resignation; (3) recruiting


20
            Id. at 25:20-27:5.
21
            See id. at 25:6-8.
22
            April 4, 2020 Letter from Fuentes to Yellowstone [Doc. # 1-5].
23
            Id.
24
            Id.; Agreement [Doc. # 30].

                                                5
P:\ORDERS\1-2020\1778.PI.docx 200806.1718
        Case 4:20-cv-01778 Document 38 Filed on 08/06/20 in TXSD Page 6 of 25




any of Plaintiff’s employees that Defendant “became aware” of while employed by

Plaintiff for 18 months following Defendant’s resignation; and (4) working for any

customer or active customer prospect with whom Defendant had any contact while

employed by Plaintiff for 18 months following Defendant’s resignation. 25

            On March 28, 2020, Defendant resigned from his job with Plaintiff. 26

Defendant and began working for Ferrovial the next business day. 27 Plaintiff learned

of Defendant’s new job shortly thereafter, and on April 2, 2020, sent Defendant a

letter stating that he was in breach of the Agreement. 28 On April 4, 2020, Defendant

responded to Plaintiff’s letter, admitting that he was working for Ferrovial but

denying that he had violated the Agreement. 29 Plaintiff also sent a letter to Ferrovial

alleging that Defendant was in breach of his obligations under the Agreement. 30 In




25
            Agreement [Doc. # 30], passim.
26
            Complaint ¶¶ 25-26, Answer ¶¶ 1.25-1.26; Edwards Dep. at 11:19-12:4.
27
            Id.
28
            April 2, 2020 Letter from Yellowstone to Fuentes [Doc. # 1-3].
29
            April 4, 2020 Letter from Fuentes to Yellowstone [Doc. # 1-5].
30
            April 2, 2020 Letter from Yellowstone to Ferrovial [Doc. # 1-4].

                                                 6
P:\ORDERS\1-2020\1778.PI.docx 200806.1718
        Case 4:20-cv-01778 Document 38 Filed on 08/06/20 in TXSD Page 7 of 25




mid-May, Ferrovial placed Defendant on administrative leave pending resolution of

his dispute with Plaintiff. 31

            On May 21, 2020, Plaintiff filed suit against Defendant for breach of contract,

misappropriation of trade secrets in violation of the Texas Uniform Trade Secrets

Act and the Federal Defend Trade Secrets Act, computer fraud and abuse in violation

of the Computer Fraud and Abuse Act, tortious interference, breach of fiduciary

duty, and civil conspiracy. 32 Plaintiff also filed an emergency motion to enforce the

Agreement and to require Defendant to turn over a cell phone and USB drive that

Plaintiff alleges Defendant had used to steal trade secrets. 33 On June 3, 2020, The

Court held a non-evidentiary hearing on Plaintiff’s emergency motion. 34 The parties

entered into an agreement preserving the status quo while Defendant obtained

counsel. 35 Defendant agreed to turn over the questioned devices, agreed not to work




31
            Edwards Dep. at 35:24-36:10; Answer ¶¶ 1.26, 1.35. Defendant’s answer states that
            he is on unpaid leave. However, Defendant testified at the evidentiary hearing that
            Ferrovial is paying his salary while on leave.
32
            See Complaint ¶¶ 36-85.
33
            Plaintiff’s Emergency Motion for Temporary Restraining Order and Incorporated
            Memorandum in Support [Doc. # 3].
34
            See Transcript of June 3, 2020 Proceedings [Doc. # 13].
35
            Id. at 50:1-52:13.

                                                 7
P:\ORDERS\1-2020\1778.PI.docx 200806.1718
        Case 4:20-cv-01778 Document 38 Filed on 08/06/20 in TXSD Page 8 of 25




on Ferrovial jobs with any of Plaintiff’s current or former clients, including HCFC,

and agreed to refrain from soliciting Plaintiff’s customers and employees. 36

            On July 15, 2020, the parties appeared for an initial pretrial conference. The

Court set a preliminary injunction hearing (“PI Hearing”) for August 3, 2020. 37 The

parties were permitted to take limited expedited discovery. 38 Plaintiff and Defendant

filed a briefs in support of their positions on the propriety of a preliminary

injunction, 39 and the Court held an evidentiary hearing on August 3, 2020. 40

II.         PRELIMINARY INJUCTION STANDARD

            A preliminary injunction “is an extraordinary and drastic remedy.” Munaf v.

Geren, 553 U.S. 674, 690 (2008); see also Monroe v. Houston Indep. School Dist.,

794 F. App’x 381, 384 (5th Cir. 2019). “The grant of injunctive relief is an

extraordinary remedy which requires the movant to unequivocally show the need for

its issuance.” Valley Rapides Parish Schl. Bd., 118 F.3d 1047, 1050 (5th Cir. 1997).

The Fifth Circuit has “frequently cautioned that . . . ‘[t]he decision to grant a




36
            Id.; see also id. at 54:2-55:7.
37
            July 15, 2020 Minute Entry Order [Doc. # 23].
38
            Id.
39
            Plaintiff’s Brief in Support of Preliminary Injunction [Doc. # 27]; Defendant’s
            Preliminary Injunction Brief [Doc. # 28].
40
            See August 3, 2020 Minute Entry Order [Doc. # 35].

                                                8
P:\ORDERS\1-2020\1778.PI.docx 200806.1718
        Case 4:20-cv-01778 Document 38 Filed on 08/06/20 in TXSD Page 9 of 25




preliminary injunction is to be treated as the exception rather than the rule.’” House

the Homeless, Inc. v. Widnall, 94 F.3d 176, 180 (5th Cir. 1996) (alteration in

original) (quoting Mississippi Power & Light Co. v. United Gas Pipe Line Co., 760

F.2d 618, 621 (5th Cir. 1985)).

            To obtain a preliminary injunction, a plaintiff must clearly show (1) a

substantial likelihood of success on the merits; (2) a substantial threat that it will

suffer irreparable harm if the injunction is not granted; (3) that the threatened injury

outweighs any damage that the injunction might cause the Defendant; and (4) that

the injunction will not disserve the public interest. Nichols v. Alcatel USA, Inc., 532

F.3d 364, 372 (5th Cir. 2008); see also Winter v. Nat. Res. Def. Council, Inc., 555

U.S. 7, 20 (2008) (“A plaintiff seeking a preliminary injunction must establish that

he is likely to succeed on the merits, that he is likely to suffer irreparable harm in the

absence of preliminary relief, that the balance of equities tips in his favor, and that

an injunction is in the public interest.”).

            “[The movant] must carry ‘a heavy burden of persuading the district court that

all four elements are satisfied,’ and failure to carry the burden on any one of the four

elements will result in the denial of the preliminary injunction.” Leachman v. Harris

County, Texas, 779 F. App’x 234, 237 (5th Cir. 2019) (quoting Enter. Int’l, Inc. v.

Corporacion Estatal Petrolera Ecuatoriana, 762 F.2d 464, 472 (5th Cir. 1985)). A

preliminary injunction “should not be granted unless the movant, by a clear showing,

                                               9
P:\ORDERS\1-2020\1778.PI.docx 200806.1718
       Case 4:20-cv-01778 Document 38 Filed on 08/06/20 in TXSD Page 10 of 25




carries the burden of persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 982 (1997)

(emphasis in original).

III.        DISCUSSION

            Defendant argues that Plaintiff has not met its burden of proof on the first

three elements. The Court agrees.

            A.           Likelihood of Success on the Merits

             “To show a likelihood of success, the plaintiff must present a prima facie

case, but need not prove that he is entitled to summary judgment.” Daniels Health

Sciences, L.L.C. v. Vascular Health Sciences, L.L.C., 710 F.3d 579, 582 (5th Cir.

2013) (citing Janvey v. Alguire, 647 F.3d 585, 595–96 (5th Cir. 2011)); see also

Byrum v. Landreth, 556 F.3d 442, 446 (5th Cir. 2009).

                         1.          Trade Secret Misappropriation Claim

            Plaintiff claims that Defendant, before quitting his job with Plaintiff, took

confidential information by emailing to his personal account two proprietary Excel

spreadsheets created by Plaintiff. 41 Plaintiff uses these spreadsheets to perform two

of the HCFC contracts, one of which Defendant supervised. The spreadsheets assist

Plaintiff in creating budgets and work schedules for, and monitoring performance

of, the wide area mowing projects for HCFC. Plaintiff argues that the spreadsheets


41
            See 2019 Mechanism Spreadsheet [Doc #30-1]; Man Power Need Spreadsheet
            [Doc. # 30-2], received in evidence at the PI Hearing as Exhs. B and C (redacted
            PDFs) and as B-1 and C-1 (native format, received under seal).

                                                       10
P:\ORDERS\1-2020\1778.PI.docx 200806.1718
       Case 4:20-cv-01778 Document 38 Filed on 08/06/20 in TXSD Page 11 of 25




are confidential trade secrets, and Defendant’s misappropriation of them violates the

Texas Uniform Trade Secrets Act, TEX. CIV. PRAC. & REM. CODE ANN.

§ 134A.003(a), and the Federal Defend Trade Secrets Act, 18 U.S.C. § 1836.

            To prove a violation of either statute, Plaintiff must show Defendant

knowingly acquired by improper means a “trade secret,” defined as “information,

including financial data and lists of actual or potential customers or suppliers, that

the owner has taken reasonable measures to keep secret and which derives

independent economic value from not being generally known or readily

ascertainable through proper means.” Windsor v. Olson, No. 3:16-CV-934-L, 2019

WL 2080021, at *18 (N.D. Tex. May 10, 2019) (citing 18 U.S.C. § 1839(3); TEX.

CIV. PRAC. & REM. CODE ANN. § 134A.002(6)).

            In response, Defendant argues that there is no evidence he misappropriated

the spreadsheets, by email or otherwise. Defendant also contends the spreadsheets

are not trade secrets because they contain only publicly available information and

basic arithmetic calculations and that Plaintiff did not protect the material as

confidential.

            The Court concludes that Plaintiff has not shown a substantial likelihood of

success on the merits of its trade secret misappropriation claims. Crucially, Plaintiff

has not introduced any evidence showing that Defendant misappropriated the

spreadsheets. Additionally, it is not clear on this record that the spreadsheets, which

                                             11
P:\ORDERS\1-2020\1778.PI.docx 200806.1718
       Case 4:20-cv-01778 Document 38 Filed on 08/06/20 in TXSD Page 12 of 25




contain basic formulae to calculate budgets and determine a project’s progress,

contain or were treated as trade secrets. 42

                         2.          Breach of Contract Claims

            Plaintiff claims that Defendant breached four provisions of the Agreement:

(1) Section 2, which prohibits Defendant from disclosing confidential information; 43

(2) Section 3, which prohibits Defendant from soliciting customers and active

potential customers of the specific branch of Plaintiff where Defendant worked for

18 months following Defendant’s resignation;44 (3) Section 4, which prohibits


42
            See PI Hearing Exhs. B-1 and B-2.
43
            Section 2 states:

                         Employee specifically covenants and agrees . . . Employee will not,
                         both during employment with Yellowstone Landscape or at any time
                         thereafter, . . . disclose, divulge or reveal to any person whomsoever,
                         or use for any purpose other than the exclusive benefit of Yellowstone
                         Landscape any Confidential Information whatsoever, whether
                         contained in the Employee's memory or embodied in writing or other
                         physical form.”

            Agreement [Doc. # 30] at 3.
44
            Section 3 states:

                         . . . Employee covenants and agrees that . . .for a period of eighteen
                         (18) months following date of termination, whether voluntary or
                         involuntary, Employee will not directly or indirectly solicit, divert,
                         call upon, consult with, advise, or in any way seek to do business with
                         any customer or client serviced by the branch of Yellowstone
                         Landscape in which Employee was employed. Employee further
                         covenants and agrees that . . .for a period of eighteen (18) months
                         following the date of termination, whether voluntary or involuntary,

                                                       12
P:\ORDERS\1-2020\1778.PI.docx 200806.1718
       Case 4:20-cv-01778 Document 38 Filed on 08/06/20 in TXSD Page 13 of 25




Defendant from soliciting Plaintiff’s employees that Defendant “became aware” of

while employed by Plaintiff for 18 months following Defendant’s resignation; 45 and



                         he will not directly or indirectly solicit, divert, call upon, consult with,
                         advise, or in any way seek to do business with any active customer
                         prospect of Yellowstone Landscape with whom Employee had
                         contact on behalf of Yellowstone Landscape while employed.
                         Employee further covenants and agrees that . . .for a period of
                         eighteen (18) months following the date of termination, whether
                         voluntary or involuntary, he will not directly or indirectly help, assist,
                         and/or facilitate any third party in its solicitation or pursuit of any past,
                         present, and/or active customer prospect of Yellowstone Landscape
                         with whom the Employee had contact with on behalf of Yellowstone
                         Landscape while employed. . . .

                         Employee agrees that for purposes of this Non-Solicitation of
                         Customers provision, the term “active customer prospect” shall
                         include all persons and entities of any kind specifically solicited on
                         behalf of Yellowstone Landscape . . . [and] all former customers or
                         clients of Yellowstone Landscape that were customers of Yellowstone
                         Landscape at any time within the one-year period immediately
                         preceding Employee's separation from Yellowstone Landscape. . . .

            Id. at 3-4.
45
            Section 4 states in relevant part:

                         Employee covenants and agrees that . . .for a period of eighteen (18)
                         months after termination of such employment (whether such
                         termination is voluntary or involuntary); Employee shall not directly
                         or indirectly, on behalf of Employee or any person or third party,
                         solicit, lure and/or hire any employees of Yellowstone Landscape or
                         any of its affiliates of whom Employee became aware while employed
                         by Yellowstone Landscape or assist or aid in any such activity.
                         Further, Employee covenants and agrees that . . . for a period of
                         eighteen (18) months after termination of such employment (whether
                         such termination is voluntary or involuntary) that he shall not assist
                         or aid any other person or third party in its solicitation or attempted
                         solicitation of any employees of Yellowstone Landscape or any of its

                                                          13
P:\ORDERS\1-2020\1778.PI.docx 200806.1718
       Case 4:20-cv-01778 Document 38 Filed on 08/06/20 in TXSD Page 14 of 25




(4) Section 5, which prohibits Defendant from working for Plaintiff’s customers or

active customer prospects with whom Defendant had any contact with while

employed by Plaintiff for 18 months following Defendant’s resignation. 46

                                     a.     Plaintiff’s Claim for Breach of Section 2

            Plaintiff has not shown a substantial likelihood of success on its claim for

breach of Section 2 for the same reasons it has not shown a substantial likelihood of

success on its trade secret misappropriation claims. Because Plaintiff has not

introduced any evidence establishing that Defendant took, much less disclosed or

used, any confidential information, Plaintiff has not shown it is substantially likely

to prevail on its claim for breach of the Agreement’s confidentiality provision.




                         affiliates of whom Employee became aware of while employed by
                         Yellowstone Landscape.

            Id. at 4.
46
            Section 5 states:

                         Employee acknowledges and agrees that . . . for a period of eighteen
                         (18) months following the cessation of Employee’s employment with
                         Yellowstone Landscape, whether voluntary or involuntary, the
                         employee will not directly or indirectly through another employer or
                         individually, work with or for, consult with or for, advise, aid, or
                         contribute in any way to servicing any customer or active customer
                         prospect with whom employee had any contact or relationship with
                         while employed at Yellowstone Landscape.

            Id. at 5.

                                                          14
P:\ORDERS\1-2020\1778.PI.docx 200806.1718
       Case 4:20-cv-01778 Document 38 Filed on 08/06/20 in TXSD Page 15 of 25




Plaintiff is not entitled to a preliminary injunction for Defendant’s alleged breach of

Section 2.

                                     b.     Plaintiff’s Claims for Breach of Sections 3 and 4

            Plaintiff, for similar reasons, has not shown a substantial likelihood of success

on its claims for breach of Sections 3 and 4. Assuming the clauses on which these

claims are based are enforceable, 47 Plaintiff has not shown that Defendant solicited

any of its customers or solicited any of its employees. The evidence shows that

Defendant’s job duties at Ferrovial are limited to supervising work crews in the field

and reporting each crew’s daily progress. Defendant is not involved in Ferrovial’s

bidding process, does not interact with decision-makers for current or prospective

Ferrovial customers, and has not been shown to have recruited employees from

Plaintiff to go to work for Ferrovial. In sum, Plaintiff relies on speculation and

general concern about a breach by Defendant in the future. Because Plaintiff has not

presented persuasive evidence that Defendant has clearly violated or is clearly likely

to violate in the future the non-solicitation mandates of Sections 3 and 4 of the

Agreement, Plaintiff has failed to show a substantial likelihood that it will prevail

on the merits of its claims for breach of the Agreement’s non-solicitation clauses and

is not entitled to a preliminary injunction on this basis.


47
            The Court does not decide at this preliminary stage whether these, or any other
            provisions in the Agreement, are enforceable as written.

                                                          15
P:\ORDERS\1-2020\1778.PI.docx 200806.1718
       Case 4:20-cv-01778 Document 38 Filed on 08/06/20 in TXSD Page 16 of 25




                                     c.     Plaintiff’s Claim for Breach of Section 5

            Plaintiff’s remaining breach of contract claim is grounded on a non-compete

clause, Section 5 of the Agreement. Non-compete clauses are restraints of trade

governed by the Texas Business and Commerce Code. See TEX. BUS. & COM. CODE

§ 15.50. “A noncompetition agreement is enforceable if it is reasonable in time,

scope and geography and, as a threshold matter, ‘if it is ancillary to or part of an

otherwise enforceable agreement at the time the agreement is made.’” Marsh USA

Inc. v. Cook, 354 S.W.3d 764, 771 (Tex. 2011) (quoting TEX. BUS. & COM. CODE

§ 15.50).

            Texas courts engage in a two-step inquiry to determine the threshold

requirement of whether a non-compete is ancillary to an otherwise enforceable

agreement: “First, we determine whether there is an ‘otherwise enforceable

agreement’ between the parties, then we determine whether the covenant is

‘ancillary to or part of’ that agreement.” Id. Covenants not to compete are

considered “ancillary to or part of” another agreement where the consideration given

by the employer “is reasonably related to an interest worthy of protection, such as

trade secrets, confidential information or goodwill.” Id. at 775.

            Section 5 is part of the February 2018 Agreement between Plaintiff and

Defendant. Defendant was an “at will” employee of Plaintiff. He had been

employed for approximately three years before Plaintiff told Defendant it wanted


                                                          16
P:\ORDERS\1-2020\1778.PI.docx 200806.1718
       Case 4:20-cv-01778 Document 38 Filed on 08/06/20 in TXSD Page 17 of 25




him to sign the Agreement. The Agreement states that Defendant’s consent was

given “[f]or and in consideration of the employment of Employee or the continued

employment of Employee in the same or other position, and the salary and other

remuneration and benefits paid and to be paid by Yellowstone Landscape to

Employee, and for other good and valuable consideration.” 48 While an employer’s

promise of “continued employment” of an at-will employee like Defendant is

illusory and cannot serve as consideration for an employee’s agreement to a

restrictive covenant, see Realogy Holdings Corp. v. Jongebloed, 957 F.3d 523, 534

(5th Cir. 2020); Eurecat US, Inc. v Marklund, 527 S.W.3d 367, 389 (Tex. App—

Houston [14th Dist.] 2017, no pet.), the Agreement in issue also contains a promise

by Plaintiff to give Defendant access to confidential information. 49 Texas courts

have routinely held that similar promises are sufficient consideration and give rise

to employers’ interest in enforcing non-compete clauses. See, e.g., Marsh, 354

S.W.3d at 775-76; Alex Sheshunoff Mgmt. Services v. Johnson, 209 S.W.3d 644, 649

(Tex. 2006).

            The Court concludes, for preliminary injunction purposes, that Plaintiff has

made a prima facie showing that Section 5 meets the threshold requirement of being




48
            Agreement [Doc. # 30] at 2.
49
            Id.

                                             17
P:\ORDERS\1-2020\1778.PI.docx 200806.1718
       Case 4:20-cv-01778 Document 38 Filed on 08/06/20 in TXSD Page 18 of 25




“ancillary to or part of an otherwise enforceable agreement.” TEX. BUS. & COM.

CODE § 15.50(a). The Court need not and does not decide the fact-bound issue of

the existence of confidential material to be provided to Defendant that could form

the basis of the non-compete bargain.

            Even if ancillary to an otherwise enforceable agreement, non-compete clauses

are unenforceable if they do not contain reasonable limitations as to time, scope of

proscribed conduct, and geographic area. Marsh, 354 S.W.2d at 778. The “core

inquiry is whether the covenant ‘contains limitations as to time, geographical area,

and scope of activity to be restrained that are reasonable and do not impose a greater

restraint than is necessary to protect the goodwill or other business interest of the

promisee.’” Sheshunoff, 209 S.W.3d at 655 (quoting TEX. BUS. & COM. CODE

§ 15.50(a)). “The hallmark of enforcement is whether or not the covenant is

reasonable.” Marsh, 354 S.W.2d at 777.

            Section 5, as written, is extremely broad.          It contains no geographical

restrictions or boundaries to the scope of proscribed conduct. 50 Section 5 prohibits


50
            Butler v. Arrow Mirror & Glass, Inc., 51 S.W.3d 787, 793 (Tex. App.—Houston
            [1st Dist.] 2001, no pet.) (“A covenant not to compete with a broad geographical
            scope is unenforceable . . .”); Gomez v. Zamora, 814 S.W.2d 114, 118 (Tex. App.—
            Corpus Christi 1991, no writ) (“Indefinite descriptions of the area covered by a non-
            competition covenant render them unenforceable as written.”); see also Dale v.
            Hoschar, No. 05–13–01135–CV, 2014 WL 3907997, at *2 (Tex. App.—Dallas
            2014, no pet.) (“a covenant not to compete that has no limitations concerning
            geographical area or scope of activity is an unreasonable restraint of trade and
            unenforceable.”).

                                                 18
P:\ORDERS\1-2020\1778.PI.docx 200806.1718
       Case 4:20-cv-01778 Document 38 Filed on 08/06/20 in TXSD Page 19 of 25




Defendant from working with, advising aiding or contributing in any way to

servicing “any customer or active customer prospect with whom employee had any

contact or relationship” while employed by Plaintiff. The clause purports to cover

all types of services, not limited to the work Defendant performed, namely, wide

area mowing, or even routine commercial landscaping services that Plaintiff

provided its customers. U.S. Risk Ins. Grp. Inc. v. Woods, 399 S.W.3d 295, 301

(Tex. App.—Dallas 2013, no pet.) (finding that covenant not to compete was

unenforceable because the scope of proscribed conduct was “not limited to the type

of business that [employee] performed for [employer].”).

            If a restrictive covenant is found to be unreasonable, Texas law directs the

Court to reform the covenant “to the extent necessary to cause the limitations

contained in the covenant . . . to be reasonable and to impose a restraint that is not

greater than necessary to protect the goodwill or other business interest of the

promisee . . . .” TEX. BUS. & COM. CODE § 15.51(c). Courts are divided on whether

the availability of reformation is a factor to be considered at the preliminary

injunction stage in connection with determining whether a plaintiff has a substantial

likelihood of success in enforcing an otherwise overbroad restrictive covenant. 51


51
            Compare Gray Wireline Serv., Inc. v. Cavanna, 374 S.W.3d 464, 470 (Tex. App.—
            Waco 2011, no pet.) (“reformation . . . is a remedy to be granted at a final hearing,
            whether on the merits or by summary judgment, not as interim relief.”) and Cardinal
            Health Staffing Network, Inc. v. Bowen, 106 S.W.3d 230, 238-39 (Tex. App.—

                                                 19
P:\ORDERS\1-2020\1778.PI.docx 200806.1718
       Case 4:20-cv-01778 Document 38 Filed on 08/06/20 in TXSD Page 20 of 25




            Although it is apparent that, by working with Ferrovial to perform a contract

for HCFC, Defendant has run afoul of Section 5’s non-compete prohibition as

written, it is also apparent that the clause is overbroad in certain respects. The Court,

however, at this preliminary stage need not reach the question of whether Section

5’s overbreadth makes it unenforceable in its entirety or whether it can and should

be enforced as reformed. As explained below, even if Section 5 were reformed, a

preliminary injunction is not warranted because Plaintiff has failed to meet its high

burden to satisfy the other elements of proof necessary for the extraordinary relief

of a preliminary injunction.

            B.           Substantial Likelihood of Immediate and Irreparable Harm

            Plaintiff must show that “irreparable injury is likely in the absence of an

injunction.” Winter, 555 U.S. at 22. “To establish a threat of irreparable harm,




            Houston [14th Dist.] 2003, no pet.) (“Reformation is generally a final remedy. More
            importantly, [TEX. BUS. & COM. CODE § 15.51(c)] also provides that, after a trial
            court reforms a non-competition covenant to make it reasonable, the court cannot
            then award the promisor damages based on the promisee’s breach, but is limited to
            enforcing the newly reformed covenant by injunction. . . . This language clearly
            refers to a final remedy.”), with Justin Belt Co., Inc. v. Yost, 502 S.W.2d 681, 685
            (Tex. 1973) (affirming trial court’s reformation of noncompete in granting
            temporary injunction); Accurent, LLC v. Short, No. 1:17–CV–858–RP, at *3 (W.D.
            Tex. Jan. 4, 2018) (“A court may reform an unreasonable covenant for the purpose
            of entering a preliminary injunction.”); McKissock, LLC v. Martin, 267 F. Supp. 3d
            841, 857-58 (W.D. Tex. 2016) (reforming a non-compete covenant while granting
            a preliminary injunction); Tranter, Inc. v. Liss, No. 02–13–00167–CV, 2014 WL
            1257278, at *10 (Tex. App.—Fort Worth Mar. 27, 2014, no pet.) (“[R]eformation
            is not only a final remedy”).

                                                 20
P:\ORDERS\1-2020\1778.PI.docx 200806.1718
       Case 4:20-cv-01778 Document 38 Filed on 08/06/20 in TXSD Page 21 of 25




[movant] must show ‘a significant threat of injury from the pending action, that the

injury is imminent, and that money damages would not fully repair the harm.’”

Doucette v. Ditech Financial LLC, 2019 WL 4934857, at *3 (E.D. Tex. Aug. 30,

2019) (quoting Humana, Inc. v. Avram A. Jacobson, M.D., P.A., 804 F.2d 1390,

1394 (5th Cir. 1986)). “[A] preliminary injunction will not be issued simply to

prevent the possibility of some remote future injury.” Winter, 555 U.S. at 22

(alteration in original) (quoting 11A CHARLES ALAN WRIGHT, ARTHUR R. MILLER &

MARY KAY KANE, FEDERAL PRACTICE AND PROCEDURE § 2948.1 (3d ed. 2013)).

            The Court is unpersuaded that Plaintiff is likely to suffer immediate and

irreparable harm from Defendant’s employment with Ferrovial.                 Plaintiff’s

fundamental position is that Defendant’s experience and knowledge will assist

Ferrovial in winning future HCFC wide area mowing contracts over Plaintiff.

Plaintiff’s concerns are speculative at this time. Plaintiff has not shown that

Defendant was involved in the 2019 HCFC bidding process while working for

Plaintiff or that he is now or likely to be involved in that process for Ferrovial going

forward. There is no evidence that Defendant is in contact or has relationships with

anyone at HCFC in a decision-making capacity for new contracts. The inspectors

with whom Defendant interfaces on the job have not been shown to have any

involvement in the contracting process for new work. There also is no way to know

at this time if Plaintiff’s bid on another contract will be financially competitive.

                                            21
P:\ORDERS\1-2020\1778.PI.docx 200806.1718
       Case 4:20-cv-01778 Document 38 Filed on 08/06/20 in TXSD Page 22 of 25




            There is no evidence that Defendant is in possession of any confidential

information, that Defendant likely will solicit Plaintiff’s clients and prospective

clients (or has access to decision-makers who would put him in a position to do so),

or that Defendant has any incentive to, or is likely to, recruit Plaintiff’s employees.

Further, there is no evidence in the record about timing on additional HCFC wide

area mowing contracts coming up for bid.

            Even if Plaintiff did lose another HCFC contract to Ferrovial as a result of

Defendant’s breach of an enforceable restriction in the Agreement, the harm may be

able to be remedied with money damages. 52                    Solicitations for bids and bids


52
            The Agreement states “any breach of this Agreement or any paragraph hereof will
            result in irreparable and continuing harm to Yellowstone Landscape for which
            money damages may not provide adequate relief.” Agreement at 6. It is a fact
            question when this provision applies. In any event, “[c]ontractual stipulations of
            ‘irreparable harm’ . . . are insufficient by themselves to support a finding of
            irreparable harm to support injunctive relief.” Traders Int’l, Ltd. v. Scheuermann,
            No. H-06-1632, 2006 WL 2521336, *8 (S.D. Tex. Aug. 30, 2006) (citing Dominion
            Video Satellite, Inc. v. Echostar Satellite Corp., 356 F.3d 1256, 1266 (10th Cir.
            2004) (“While courts have given weight to parties’ contractual statements regarding
            the nature of harm and attendant remedies that will arise as a result of a breach of a
            contract, they nonetheless characteristically hold that such statements alone are
            insufficient to support a finding of irreparable harm and an award of injunctive
            relief.”)). See also Dickey’s Barbecue Restaurants, Inc. v. GEM Inv. Grp., L.L.C.,
            2012 WL 1344352, at *4 (N.D. Tex. Apr. 18, 2012) (stating that a stipulation “is
            merely one factor to be examined in making the irreparable harm determination”);
            Smith, Bucklin & Assocs., Inc v. Sonntag, 83 F.3d 476, 481 (D.C. Cir. 1996)
            (“Although there is a contractual provision that states that the company has suffered
            irreparable harm if the employee breaches the covenant and that the employee
            agrees to be preliminarily enjoined, this by itself is an insufficient prop.”); Baker’s
            Aid v. Hussmann Foodservice Co., 830 F.2d 13, 16 (2d Cir. 1987) (“We also agree
            with the district court that the contractual language declaring money damages

                                                  22
P:\ORDERS\1-2020\1778.PI.docx 200806.1718
       Case 4:20-cv-01778 Document 38 Filed on 08/06/20 in TXSD Page 23 of 25




themselves for HCFC wide area mowing contracts are public information. Plaintiff

now knows how much Ferrovial bid for the Central Northwest Contract, and can

ascertain the bids for any other contracts with the County. Plaintiff has not shown

that it will suffer immediate and irreparable harm if the Court denies the requested

preliminary injunction.

            C.           Balancing of Hardships

            “A preliminary injunction is to be issued only when the balance of hardships

favors the party seeking the injunction. This calculation requires a court to consider

the competing claims of injury and . . . the effect on each party of the granting or

withholding of the requested relief. A district court therefore can only perform this

task after identifying the most serious possible injury that can be claimed by either

party.” Heil Trailer Int’l Co. v. Kula, 542 F. App’x 329, 336-37 (5th Cir. 2013). “In

exercising their sound discretion, courts of equity should pay particular regard for

the public consequences in employing the extraordinary remedy of injunction.”

Winter, 555 U.S. at 24.

            The Court is unpersuaded that the threatened injury to Plaintiff from denial of

a preliminary injunction outweighs the likely damage that the requested injunction

would cause Defendant. Plaintiff is a large commercial landscaping company with



            inadequate in the event of a breach does not control the question whether
            preliminary injunctive relief is appropriate.”).

                                                  23
P:\ORDERS\1-2020\1778.PI.docx 200806.1718
       Case 4:20-cv-01778 Document 38 Filed on 08/06/20 in TXSD Page 24 of 25




offices in eight states. 53 Plaintiff is the fifth-largest landscaping firm in the nation,

with over $200 million in annual revenue. 54 It has not been shown that Defendant’s

work for Ferrovial would cause Ferrovial to win future HCFC contracts at Plaintiff’s

expense.

            On the other hand, Defendant earns approximately $70,000 per year and

supports a family of five. Defendant will lose his job and be out of work in the

middle of a pandemic if an injunction is granted because the two HCFC contracts in

issue are the only work Defendant’s new employer, Ferrovial, currently has in the

Houston area. Defendant and his family would suffer significant hardship if he were

unemployed, particularly under present circumstances. He pays for his eldest child’s

college tuition, and Defendant’s wife is in need of surgery for a herniated disc in her

spine. 55

            The Court has seen no indication that Defendant intended to violate the

Agreement as he understood it. He has not been shown to have violated his

confidentiality and non-solicitation obligations but, prophylactically, the Court has

emphasized to Defendant the importance of his complying with the provisions of the



53
            History,    Yellowstone       Landscape,    http://www.yellowstonelandscape.com/
            about/history.html (last visited Aug. 4, 2020).
54
            LM150: 2019 Rankings, Landscape Management (June                     26,   2019
            https://www.landscapemanagement.net/lm150-2019-rankings/.
55
            Defendant’s counsel have rendered their services pro bono.
                                                24
P:\ORDERS\1-2020\1778.PI.docx 200806.1718
       Case 4:20-cv-01778 Document 38 Filed on 08/06/20 in TXSD Page 25 of 25




Agreement until there are definitive rulings on enforceability. More specifically, the

Court warned Defendant not to solicit Plaintiff’s employees, not to solicit new

business from HCFC or any of Plaintiff’s customers, and not to divulge any of

Plaintiff’s confidential information to anyone.            The Court also explained to

Defendant that he should not assist Ferrovial on the Central NW Contract, the

contract he worked on for Plaintiff.

            The loss of an HCFC contract is a relatively small portion of Plaintiff’s

corporate revenue. The Court concludes that the threat of irreparable injury to

Plaintiff is not substantial, while the damage that the requested injunction likely

would cause Defendant is enormous.

IV.         CONCLUSION AND ORDER

            The Court concludes that Plaintiff has not met its burden to show it is clearly

entitled to a preliminary injunction. It is therefore

            ORDERED that Plaintiff’s Request for Preliminary Injunction [Doc. # 27] is

DENIED.

                                           6th day of August, 2020.
            SIGNED at Houston, Texas, this ___




                                                      NAN Y F. ATLAS
                                             SENIOR UNI   STATES DISTRICT JUDGE



                                               25
P:\ORDERS\1-2020\1778.PI.docx 200806.1718
